FILED
                             NOT FOR PUBLICATION                             MAY 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HOWARD TOUNGET; CAROL                            No. 12-55195
TOUNGET,
                                                 D.C. No. 5:10-cv-01267-DDP-
               Plaintiffs - Appellants,          DTB

  v.
                                                 MEMORANDUM *
COUNTY OF RIVERSIDE, a Public
Entity; et al.

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Howard and Carol Tounget appeal pro se from the district court’s judgment

dismissing their 42 U.S.C. § 1983 action alleging, among other things,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations in connection with defendants’ allegedly selective

enforcement of Riverside County Code provisions. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a district court’s dismissal for

failure to comply with its local rules and failure to prosecute. Ghazali v. Moran,

46 F.3d 52, 53 (9th Cir. 1995) (per curiam). We affirm.

      The district court did not abuse its discretion in dismissing the Toungets’

action without prejudice because the Toungets failed to oppose the County of

Riverside’s motion to dismiss under Fed. R. Civ. P. 12(b)(6), despite ample time to

respond to the motion. See C.D. Cal. R. 7-9 (requiring the filing of an opposition

or statement of non-opposition to a motion to dismiss); C.D. Cal. R. 7-12

(providing that the failure to file any required document may be deemed consent to

the granting or denial of the motion); Ghazali, 46 F.3d at 54 (affirming dismissal

for failure to file opposition to motion to dismiss despite ample time given, and

noting that pro se litigants are bound by the rules of procedure); see also Ash v.

Cvetkov, 739 F.2d 493, 497 (9th Cir. 1984) (“[D]ismissal without prejudice is a

more easily justified sanction for failure to prosecute.”).

      In light of our conclusion that the district court did not abuse its discretion in

dismissing for failure to comply with its local rules, we need not address the




                                           2                                     12-55195
Toungets’ contentions concerning whether the district court properly dismissed for

failure to state a claim.

       AFFIRMED.




                                         3                                  12-55195